Citation Nr: 0111456	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-20 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a compensable rating for status post right 
radical mastoidectomy, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel




REMAND

The veteran served on active duty from July 1967 to October 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The September 1997 
decision granted entitlement to service connection for status 
post right radical mastoidectomy evaluated as 0 percent 
disabling, and the July 1999 decision denied entitlement to 
service connection for PTSD.

I.  Hearing loss

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

By regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.86 and 4.87.  See 64 Fed.Reg. 25202 (2000).  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, under 38 U.S.C.A. § 5110(g), VA may 
award an increased rating based on a liberalizing regulatory 
amendment retroactive to, but no earlier than, the effective 
date of the amendment, unless Congress provides otherwise.  
See VAOPGCPREC 3-2000.  In this case, the appellant was 
provided with the new regulations for his right ear 
mastoidectomy in a September 1999 statement of the case.

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1997, all evidence from 1997 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
status post right radical mastoidectomy.  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained.  For example, in an August 1997 VA 
audiology examination, the examiner noted that the veteran 
was given a hearing test.  But those test results have not 
been associated with the veteran's file.  The veteran also 
reported that he receives ongoing medical treatment for his 
ear disability from two doctors at the Bay Pines, Florida, VA 
medical center (MC) outpatient clinic.  These records are not 
associated with the claims file.  On remand, the RO should 
obtain these records because VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, although the veteran did not indicate that he 
received private treatment concerning his status post right 
radical mastoidectomy, he should be asked to provide the 
names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any ear or 
hearing disorders or complaints since 1996.  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Finally, the veteran should also be afforded VA ear disease 
and audiological evaluations on remand in order to determine 
whether or not he has suppuration or aural polyps and to 
determine his current level of hearing impairment.


II.  PTSD

Likewise, potentially relevant medical records concerning the 
veteran's PTSD claim have not been obtained.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  During the veteran's April 1999 VA PTSD 
examination, the examiner noted that the veteran had received 
treatment from VA's Mental Health Clinic for the past three 
years, seeing a psychiatrist for medications and individual 
visits and a psychologist for individual and group 
psychotherapy.  The PTSD examiner reported that he was able 
to review these treatment notes, but they have not yet been 
associated with the veteran's claims file.  Moreover, the 
evidence of record indicated that the veteran was scheduled 
for admission on June 6, 2000, to the Stress Treatment 
Program at the Bay Pines, Florida, VA Medical Center (VAMC).  
The file does not include any treatment reports or records 
from this program.  On remand, the RO should obtain these 
records and associate them with claims file.

Furthermore, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for any 
psychiatric disorders or complaints since separation from the 
service.  If any such treatment is adequately identified and 
appropriate releases provided, the RO should attempt to 
obtain those records.  If any development efforts are 
unsuccessful, notify the claimant of the records that have 
not been obtained, of the efforts undertaken to develop those 
records, and of further action to be taken in connection with 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

Regarding the claimed stressors, the veteran served in Korea 
for almost a year from February 1968.  At the time of his 
alleged primary stressor, the veteran's MOS was rifleman 
assigned to Co A 1st Bn (M) 17th Inf. 7th Inf. Div.  The 
veteran indicated that he witnessed the death of a friend 
(L.T.) on Easter morning 1968 at the DMZ in Korea.  Easter 
fell on April 14 in 1968.

For his stressor, the veteran has provided the exact date, 
the approximate location, and the name of the individual 
killed.  His unit of assignment is indicated on his service 
personnel records.  With such specific information, it should 
be possible to verify whether the incident occurred, and 
whether the veteran's unit was in the area where it occurred 
on that date.  The RO should also give the veteran an 
opportunity to provide additional details regarding this 
event, including any additional known information concerning 
L.T., i.e., his address or hometown.  The veteran is advised 
that the more detail he may provide about those involved in 
this stressful event, the more likely the RO will be able to 
verify his stressor.  

Based upon the information the veteran has provided and the 
information about the veteran's unit of assignment and any 
additional clarifying information the veteran may be able to 
provide, the RO should contact the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
(formerly the Environmental Support Group), 7798 Cissna Road, 
Suite 101, Springfield, Virginia  22150-3197, for its 
assistance in verifying the reported stressors.  The RO 
should also inform the veteran that he may submit independent 
evidence verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claims and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of the 
need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated the veteran 
for any psychiatric disorder since 
separation from the service to the 
present, and for any right ear 
disability from 1996 to the present;

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation: 
(1)  for any PTSD disorder since his 
separation from the service: and (2)  
for status post right radical 
mastoidectomy from 1996 to the 
present, and the approximate dates 
of such treatment.  The RO should 
then review the file and secure 
copies of all VA inpatient and/or 
outpatient records that have not yet 
been associated with the file, 
including those records reflecting 
recent mental health treatment and 
any audiology examinations, to 
include the audiology examination 
done in conjunction with the 1997 
ear disease examination.  The Board 
is particularly interested in VA 
records from Bay Pines, Florida, 
VAMC, including the Stress Treatment 
Program. 

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  

3.  Advise the veteran to submit any 
additional information that he can 
regarding the stressors he claims to have 
experienced in service.  Specifically, if 
known, he should provide L.T.'s hometown 
and unit of assignment. Further, he should 
provide any other identifying information 
concerning any other individuals involved 
in the event, including their names, 
ranks, units of assignment, or any other 
identifying detail.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged event at the time of its 
occurrence.  

4.  Review the claims file and prepare a 
summary of all the claimed stressors, 
based upon a review of any information 
obtained, as well as the veteran's 
previous assertion of stressors on the 
April 1999 examination.  The stressor 
statement should specifically include the 
full name of the veteran's friend who was 
killed, the location of the incident (DMZ 
in Korea), and that it occurred on Easter 
morning in 1968.  The RO should also 
prepare a summary of the veteran's dates 
of service in Korea and the units to 
which he was assigned during particular 
time periods.  The summary and any 
stressor statements provided by the 
veteran should be sent to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  The RO should 
request USASCRUR to provide any 
information which may verify the 
veteran's alleged stressors.  Any 
response received from the USASCRUR must 
be associated with the claims folder.

5.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

6.  Afford the veteran VA ear disease 
examination, to include an audiological 
examination.  The examiner should describe 
all manifestations of the veteran's status 
post radical right mastoidectomy and 
should note whether there is any 
suppuration or aural polyps.  Any other 
complications attributable to the right 
mastoidectomy should be clearly indicated, 
to include labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of the 
skull.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2000).

The audiology examination must be adequate 
for rating purposes, and the results must 
be included with the examination report.

The examiner should be provided a copy of 
this remand and the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

8.  Readjudicate the appellant's claims.  
Concerning the claim for a higher rating 
for status post right radical 
mastoidectomy, review the evidence of 
record at the time of the September 1997 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's disability, then 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability rating 
at any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, give due 
consideration to the effect of the revised 
criteria for evaluating diseases of the 
ear, and consider whether the old or new 
criteria are more favorable to the 
veteran.  See VAOPGCPREC 3-2000.

Readjudicate the claim for service 
connection for PTSD, considering any 
additional verifying information the 
veteran may be able to provide and any 
information provided by USASCRUR, as well 
as the veteran's treatment records and VA 
examination in April 1999.

9.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


